Case 2:19-cr-00064-JLS Document 155-1 Filed 07/28/20 Page 1 of 3




                EXHIBIT A
       Case 2:19-cr-00064-JLS Document 155-1 Filed 07/28/20 Page 2 of 3




                                                                                     Henry E. Hockeimer, Jr.
                                                                                     Direct: 215.864.8204
                                                                                     Fax: 215.864.8999
                                                                                     hockeimerh@ballardspahr.com




July 13, 2020

Via email

 Frank Costello, Assistant United States Attorney
 United States Attorney’s Office for the Eastern District of
 Pennsylvania
 615 Chestnut Street, Suite 1250
 Philadelphia, PA 19106
 Frank.costello@usdoj.gov

Re:     United States v. John Dougherty, 2:19-cr-00064-JLS

Dear Frank:

As you are aware, the government’s honest services fraud and embezzlement cases against Mr.
Dougherty and his co-defendants are large and involve many transactions, supporting evidence, and
potential witnesses. During the May 21 and July 8 telephone conferences with the Court, the
government has represented that it is ready to proceed to trial. The discovery relevant to these cases
is enormous; indeed, the production and eventual processing of such discovery spanned many
months. Accordingly, we write to request that the government provide Mr. Dougherty with the
following information by August 1, 2020, which given this overwhelming amount of discovery, will
help Mr. Dougherty prepare efficiently for trial:

        1.     The specific transactions that the government intends to introduce at each trial (date,
location, amount);

        2.      The specific wiretap recordings that the government intends to introduce at each trial
in connection with these transactions

       3.      The witnesses the government intends to call at each trial (and any statements they
have made to the government to the extent they have not already been produced); and

        4.      Any other evidence upon which the government intends to rely at each trial.

Given the voluminous discovery in this matter – as the government has produced over 40 terabytes of
data – disclosure of this information will permit Mr. Dougherty a fair opportunity to prepare for trial.
       Case 2:19-cr-00064-JLS Document 155-1 Filed 07/28/20 Page 3 of 3
Frank Costello, Assistant United States Attorney
July 13, 2020
Page 2


Please give me or David a call if you would like to discuss this.

Very truly yours,

/s/ Henry E. Hockeimer, Jr.
Henry E. Hockeimer, Jr.

HEH:vlc
